Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated June 2, 2021, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Foreign Priority

 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)
  (d), which papers have been placed of record in the file.


Information Disclosure Statement

 	The information disclosure statements filed June 2, 2021 through February 8, 2022 have been 

considered.


Claim Objections

 	Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. [US Patent Application # 20180204624].
With respect to claim 1, Yoon et al. disclose a non-volatile memory device [figs. 2 and 3] comprising: a plurality of memory blocks [BLK1-n], wherein each of the memory blocks includes at least two strings [NS11, NS21, NS12, and NS22] between respective bitlines [BL1 and BL2] and a common source line [CSL], wherein each of the at least two strings includes at least one string select transistor [SST], a plurality of memory cells [MC’S], and at least one ground select transistor [GST] connected in series between a bitline from among the bitlines and the common source line, and wherein the at least one string select transistor has a gate connected to a string select line [SSL], the plurality of memory cells receive a wordline voltage [via 127] from wordlines [WL’s], and the at least one ground select transistor has a gate connected to a ground select line [GSL]; and a control logic circuit [124-fig. 1] configured to perform a multiple on-chip valley search (OVS) sensing operation to identify states of the plurality of memory cells [pars. 0005-0008 and 0040], wherein the multiple OVS sensing operation includes at least two OVS sensing operations [fig. 12] with respect to memory cells from among the plurality of memory cells connected to a wordline from among the wordlines of a selected memory block from among the plurality of memory blocks in response to an address, during a read operation [s1220, s1222, and s1224].


Allowable   Subject   Matter

 	Claims 11-20 are allowable over the prior art of record.

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 2, the multiple OVS sensing operation comprises: a first OVS sensing operation to determine a first detection case by performing a plurality of first sensing operations; and a second OVS sensing operation to determine a second detection case by performing a plurality of second sensing operations.
-with respect to claim 11, performing, by the control logic circuit, a normal read operation on memory cells from among the plurality of memory cells using a default read level in response to a first read command; and performing, by the control logic circuit, a read operation on the memory cells 25 from among the plurality of memory cells using a multiple on-chip valley search (OVS) sensing operation in response to a second read command, when read data read from the memory cells from among the plurality of memory cells during the normal read operation are uncorrectable.
-with respect to claim 16, write enable (WE) signal, a read enable (RE) signal, and a DQS signal to the at least one non-volatile memory device, and read data from memory cells from among the plurality of memory cells of the at least one non-volatile memory, wherein the at least one non-volatile memory device is configured to perform a multiple on-chip valley search (OVS) sensing operation on the memory cells from among the plurality of memory cells by latching an OVS command at an edge of the WE signal according to the CLE signal and the ALE signal, and output detection case information corresponding to the multiple OVS sensing operation to the controller.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        August 12, 2022